Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 2 and 3 the phrase “the support column” lacks proper antecedent basis.  For the purpose of examination “a support column” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated CN 1767904 or WO2004-085082.
As to claim 1, CN’904 or WO’082 discloses (see Figs 1-2, specifically see Fig 2) a paint system comprising a paint unit that has a first paint robot (16d) configured to paint an upper region of an object (14) to be painted and a second paint robot (16b) configured to paint a lower region of the object to be painted on a lower side with respect to the upper region (see annotated Fig 2 below), wherein: the first paint robot includes a first robot base (34, see Fig 2) and a first robot arm (36) operably mounted on the first robot base; the second paint robot (16b) includes a second robot base (34, see Fig 2 below) and a second robot arm (36) operably mounted on the second robot base; the object (14) to be painted and the paint unit are movable relative to each other along a horizontal direction, and when a virtual plane that extends in a vertical direction and along a direction of relative movement between the object to be painted (see Fig 1) and the paint unit is defined as a reference plane (see Fig 2 below), the first paint robot (16d) and the second paint robot (16b) are disposed on the same side with respect to the reference plane; a distance (D1) between the first robot base and the reference plane is set to be shorter than a distance (D2) between the second robot base and the reference plane (see Fig 2 below); and an arrangement height position of the first robot base is set to be higher than an arrangement height position of the second robot base, and a robot arm passage range that allows passage of the second robot arm is provided under the first robot base (see Figs 1-2).

    PNG
    media_image1.png
    654
    966
    media_image1.png
    Greyscale

As to claim 2, CN’904 or WO’082 teaches a single control device (controller 18) configured to control both operation of the first paint robot and operation of the second paint robot.
Regarding claim 6, CN’904 or WO’082 discloses a rail (30) to allow the first paint robot or the second paint robot to move along a transfer direction of the object to be painted.
As to claim 7, CN’904 or WO’082 teaches the first paint robot (16a-16d) and the second paint robot configured to paint the object to be painted by spraying paint toward the object to be painted.
Regarding claim 8, CN’904 or WO’082 teaches a paint method wherein the first paint robot (16a) painting the upper region of the object to be painted while the object to be painted and the paint unit are moved relative to each other along the horizontal direction; and the second paint robot painting (16b) the lower region of the object to be painted on the lower side with respect to the upper region.
Regarding claim 9, CN’904 or WO’082 teaches (see Fig 2 above) a distance between an installation position of the support column (first column) of the first robot and the reference plane is shorter than a distance between an installation position of the support column (second column) of the second robot and the reference plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1767904 or WO2004-085082 as applied to claim 2 and further in view of Cann et al (US 5,014,645).
CN’904 or WO’082 teaches a control device but lacks teaching a paint booth and the control device arranged outside of the paint booth.  However, Cann et al discloses (see Figs 1 and 2 and claim 15) a paint booth (12) that constitutes a painting space that houses a transfer path for the object to be painted and the paint unit and that is blocked from outside, wherein the control device (86) is arranged outside the paint booth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an enclosed paint booth in CN’904 or WO’082 to prevent pollution or recycle coating material.  As to the control device arranged outside of the paint booth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the control device outside of the paint booth in CN’904 or WO’082 to avoid contamination or damage of the control device. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1767904 or WO2004-085082 as applied to claim 1 and further in view of Wilhelm et al (US 3,870,233).
Regarding claim 4, CN’904 or WO’082 the first robot arm and the second robot arm each include a spray gun (spray mechanism 42) configured to spray paint toward the object to be painted, but lacks teaching at least one electrostatic sprayer.  However, Wilhelm et al at l teaches a spray gun configured to electrostatically atomize protective paint and spray the paint toward the object to be painted in automobile plants (see column 1 and fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one electrostatic sprayer in CN’904 or WO’082 to atomize paint in uniformly applying coating on the object.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As shown in the figure above CN’904 or WO’082 teaches a plurality of paint units is arranged on the first side and a second side with respect to wherein the first paint robot paints a region, on the first side, of an upper surface of the object to be painted and the second paint robot paints, on the first side, of an upper surface of the object to be painted.  However, the second robot does not paint a side surface.  Prior art of record does not disclose or suggest, a paint system comprising, among others (see claim 1), a plurality of the paint units are arranged on a first side and a second side with respect to the reference plane; the paint unit which is arranged on the first side with respect to the reference plane is configured such that the first paint robot paints a region, on the first side, of an upper surface of the object to be painted and the second paint robot paints a side surface, on the first side, of the object to be painted; and the paint unit which is arranged on the second side with respect to the reference plane is configured such that the first paint robot paints a region, on the second side, of the upper surface of the object to be painted and the second paint robot paints a side surface, on the second side, of the object to be painted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/